


116 HR 2152 IH: Pipeline and Compressor Safety Verification Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2152
IN THE HOUSE OF REPRESENTATIVES

April 9, 2019
Mr. Lynch introduced the following bill; which was referred to the Committee on Energy and Commerce Act

A BILL
To require the Federal Energy Regulatory Commission to revoke a certificate of public convenience and necessity issued under section 7 of the Natural Gas Act as such certificate applies to the Weymouth Compressor Station, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Pipeline and Compressor Safety Verification Act of 2019.  2.Revocations (a)Weymouth Compressor Station (1)In generalNot later than 30 days after the date of enactment of this Act, the Federal Energy Regulatory Commission shall issue an order revoking the certificate of public convenience and necessity authorizing the construction and operation of the Atlantic Bridge Project and issued under section 7 of the Natural Gas Act (15 U.S.C. 717f) on January 25, 2017, as such certificate applies with respect to the proposed Weymouth Compressor Station in Weymouth, Massachusetts. 
(2)Future actionsAfter issuing an order under paragraph (1), the Federal Energy Regulatory Commission may not, with respect to the proposed Weymouth Compressor Station in Weymouth, Massachusetts, issue a certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) or take any other action approving the Weymouth Compressor Station, unless and until the Commission receives written certification that the construction and operation of the Weymouth Compressor Station will not pose a danger to surrounding residential communities and the general public from each of the following: (A)The Secretary of the Executive Office of Public Safety and Security for Massachusetts. 
(B)The State Fire Marshal for Massachusetts.  (C)The Director of the Massachusetts Pipeline Safety Division. 
(b)West Roxbury Lateral 
(1)In generalNot later than 30 days after the date of enactment of this Act, the Federal Energy Regulatory Commission shall issue an order revoking the certificate of public convenience and necessity authorizing the construction and operation of the Algonquin Incremental Market Project and issued under section 7 of the Natural Gas Act (15 U.S.C. 717f) on March 3, 2015, as such certificate applies with respect to approximately 4.1 miles of 16-inch-diameter pipeline and approximately 0.8 miles of 24-inch-diameter pipeline off of the I–4 System Lateral of Algonquin Gas Transmission, LLC, in Norfolk and Suffolk Counties, Massachusetts (commonly known, and in this subsection referred to, as the West Roxbury Lateral).  (2)Future actionsAfter issuing an order under paragraph (1), the Federal Energy Regulatory Commission may not, with respect to the West Roxbury Lateral, issue a certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) or take any other action approving the West Roxbury Lateral, unless and until the Commission receives written certification that the construction and operation of the West Roxbury Lateral will not pose a danger to surrounding residential communities and the general public from each of the following: 
(A)The Secretary of the Executive Office of Public Safety and Security for Massachusetts.  (B)The State Fire Marshal for Massachusetts. 
(C)The Director of the Massachusetts Pipeline Safety Division.   